J-A23014-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF ELIZABETH J.          :      IN THE SUPERIOR COURT OF
RODGERS, Deceased                      :            PENNSYLVANIA
ELIZABETH J. RODGERS, Irrevocable      :
Trust, ELIZABETH J. RODGERS,           :
Revocable Trust,                       :
                                       :
                                       :
                                       :
                                       :
                                       :
                                       :
APPEAL OF: RONALD S. JONES AND         :
JONES & CWALINA, LLP,                  :
                                       :
                 Appellants            :          No. 1457 WDA 2014

             Appeal from the Order entered on August 7, 2014,
          in the Court of Common Pleas of Westmoreland County,
                Orphans' Court Division, No(s): 65-09-250;
                          65-10-2409; 65-11-1301

BEFORE: GANTMAN, P.J., LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED OCTOBER 28, 2015

     Ronald S. Jones and Jones & Cwalina, LLP (collectively “Jones”),

appeal from the Order dated August 7, 2014, denying Jones’s Exceptions to

the Order dated March 27, 2014, which sustained the objection to the

payment of attorney fees from the Estate of Elizabeth J. Rodgers (“the

Estate”). We affirm.

     Elizabeth J. Rodgers (“Rodgers”) died on January 19, 2009, leaving an

Estate in excess of $2 million, which included liquid assets in a Family

Limited Partnership business, and a 50% interest in a funeral home

business. Rodgers did not have any children. Mark D. Bradley (“Bradley”)
J-A23014-15

was named the Executor of the Estate, Successor Trustee of the Revocable

and Irrevocable Trusts, and Liquidator of the Family Limited Partnership.

Bradley engaged Jones to represent the Estate, trusts, and partnership.1

Jones made a claim for attorney fees, for Estate administration and litigation

matters, in the amount of $118,000.

      Gregory V. Rodgers (“Gregory Rodgers”), a beneficiary of the Estate,

filed an Objection to various accounts filed by Bradley, including the

payment of any fees to Jones.       A hearing was held, wherein Gregory

Rodgers presented evidence that the fees should have totaled only $17,000.

The Orphans’ Court determined that the fees should be returned and held in

escrow until proper fees could be determined.      On March 27, 2014, the

Orphans’ Court issued an Order sustaining the Objection to the payment of

attorney fees in the amount of $118,000, and stating that the fees shall be

returned to the Estate, and that the fees were the personal responsibility of

Bradley.2 Jones filed Exceptions to the Order. The Orphans’ Court issued an

Order denying the Exceptions on August 7, 2014. Jones filed a timely Notice




1
  Jones had previously represented Rodgers in preparing the Estate plan in
1996. Jones suggested that Rodgers make annual tax-free gifts to her
Irrevocable Trust. Further, Rodgers assigned approximately $2 million to
Jones to be managed through the firm’s advisory group, which utilized
Charles Schwab.
2
  The Orphans’ Court did not specify the amount of attorney fees due to
Jones.

                                 -2-
J-A23014-15

of Appeal.3

      On appeal, Jones raises the following questions for our review:

      1. Did the [Orphans’] Court incorrectly conclude that the efforts
      of [Jones] were of little value and that the Estate Plan was too
      complex and unnecessary, thereby completely ignoring the
      Federal Estate and Pennsylvania Inheritance Taxes and results
      obtained?

      2. Did the [Orphans’] Court error in finding that [Jones] knew
      that the assets in the Family Limited Partnership were taxable
      for inheritance tax purposes due to the expenditures made for []
      Rodgers’ home nursing care and that the inquiries made by the
      Department of Revenue were occasioned by inadequate legal
      services?

      3. Did the [Orphans’] Court error in finding that [Jones] failed to
      proceed with the administration of the [E]state[] in a timely
      manner and that the accountings were incompetently prepared?

      4. Did the [Orphans’] Court error in finding that the legal
      services provided to the Estate were not for the benefit of the
      [E]state or the beneficiaries in interest but that the legal services
      were designed to advance the interest of [] Bradley to the
      detriment of the other beneficiaries and created the legal chaos
      that resulted in the excess fees paid for by all parties and that
      the conduct of Jones resulted in an enormous amount of
      litigation?




3
  We note that under Pa.R.A.P. 342(a)(5), an appeal may be taken as of
right from “[a]n order determining the status of fiduciaries, beneficiaries, or
creditors in an estate, trust, or guardianship[.]” Pa.R.A.P. 342(a)(5); see
also Pa.R.A.P. 342, cmt. (stating that “an appealable Orphans’ Court order
concerning the status of individuals or entities means an order determining if
an individual or entity is a fiduciary, beneficiary or creditor, such as an order
determining if the alleged creditor has a valid claim against the estate”).
The Order in question denied Jones’s claim for fees from the Estate and
determined that Jones does not have a claim against the Estate. Thus, the
appeal is properly before us. See Pa.R.A.P. 342(a); see also Pa.O.C.
7.1(a).

                                   -3-
J-A23014-15

      5. Did the [Orphans’] Court error in finding that all litigation
      initiated by [] Bradley was occasioned by the improper conduct
      and inadequate legal services of [Jones]?

      6. Did the [Orphans’] Court error in finding that the fees incurred
      by the [E]state to correct the work of [Jones] exceed any
      amount that could be billed by them under the percentage fee
      calculated pursuant to the Johnson Estate case?

      7. Did the [Orphans’] Court error in finding that there is no fee
      agreement to allow a fee to be charged for litigation services and
      that [Jones] cannot bill on litigation time based on an hourly
      rate?

Brief for Appellant at 19-20.

      Our standard of review of Orphans’ Court decisions is as follows:

      The findings of a judge of the [O]rphans’ [C]ourt division, sitting
      without a jury, must be accorded the same weight and effect as
      the verdict of a jury, and will not be reversed by an appellate
      court in the absence of an abuse of discretion or a lack of
      evidentiary support.     This rule is particularly applicable to
      findings of fact which are predicated upon the credibility of the
      witnesses, whom the judge has had the opportunity to hear and
      observe, and upon the weight given to their testimony. In
      reviewing the Orphans’ Court’s findings, our task is to ensure
      that the record is free from legal error and to determine if the
      Orphans’ Court’s findings are supported by competent and
      adequate evidence and are not predicated upon capricious
      disbelief of competent and credible evidence. However, we are
      not limited when we review the legal conclusions that [the]
      Orphans’ Court has derived from those facts.

In re Estate of Cherwinski, 856 A.2d 165, 167 (Pa. Super. 2004) (citation

omitted).

      “[A]ttorney’s fees in an estate are based on the reasonable value of

the service actually rendered.” In re Estate of Rees, 625 A.2d 1203, 1206

(Pa. Super. 1993) (citations omitted). “Attorneys … seeking compensation



                                  -4-
J-A23014-15

from an estate have the burden of establishing facts which show the

reasonableness of their fees and entitlement to the compensation claimed.”

Id. The Orphans’ Court has discretion to determine the reasonableness of

an attorney’s compensation. Id.

      What is a fair and reasonable fee is sometimes a delicate, and at
      times a difficult question. The facts and factors to be taken into
      consideration in determining the fee or compensation payable to
      an attorney include: the amount of work performed; the
      character of the services rendered; the difficulty of the problems
      involved; the importance of the litigation; the amount of money
      or value of the property in question; the degree of responsibility
      incurred; whether the fund involved was “created” by the
      attorney; the professional skill and standing of the attorney in
      his profession; the results he was able to obtain; the ability of
      the client to pay a reasonable fee for the services rendered; and,
      very importantly, the amount of money or the value of the
      property in question.

In re Larocca Estate, 246 A.2d 337, 339 (Pa. 1968) (citations omitted).

      We address Jones’s first two claims together. Jones contends that the

Orphans’ Court erred in finding that their services in establishing an Estate

plan for Rodgers provided little or no value to the Estate. Brief for Appellant

at 25, 27. Jones argues that Rodgers desired a more sophisticated plan to

minimize death taxes and probate. Id. at 25. Jones argues the Orphans’

Court failed to comprehend the Estate plan in light of evolving tax laws.

Id.; see also Reply Brief for Appellant at 2, 3.      Jones contends that by

converting the General Partnership funeral home business to a Family

Limited Term Partnership, the Estate realized an inheritance tax savings of

$30,000. Brief for Appellant at 26. Jones also argues that the firm provided



                                  -5-
J-A23014-15

value to the Estate, because by giving away 87% of her Investment

Partnership, Rodgers avoided inheritance taxes, in addition to achieving

$400,000 of investment gain.     Id. at 26, 27; see also Reply Brief for

Appellant at 2, 3. Jones argues that the business interests were reviewed by

the Department of Revenue not because of inadequacies, but because the

Department of Revenue routinely audits valuations of business interests.

Brief for Appellant at 28-29.

      Here, the Orphans’ Court set forth the relevant law and determined

that Jones’s claims are without merit. See Orphans’ Court Opinion, 3/27/14,

at 4; see also id. at 5 (wherein the Orphans’ Court discusses Jones’s

argument relating to the complexity of the Estate).    The Orphans’ Court’s

findings are supported by competent evidence and its legal conclusions are

sound. In re Estate of Cherwinski, 856 A.2d at 167. Thus, we adopt the

sound reasoning of the Orphans’ Court for the purpose of this appeal. See

Orphans’ Court Opinion, 3/27/14, at 4, 5.

      In the third claim, Jones asserts that the administration of the Estate

was complex due to the various legal entities comprising the Estate, each

with its own issues. Brief for Appellant at 29-30. Jones claims that delay

occurred in order to obtain certified appraisals and to attempt to settle a




                                 -6-
J-A23014-15

dispute among beneficiaries over the funeral home capital accounts and

ownership interests. Id. at 30.4

     The Orphans’ Court addressed Jones’s third claim and determined it is

without merit. See Orphans’ Court Opinion, 3/27/14, at 5. The Orphans’

Court’s findings are supported by the record, and we adopt its sound

reasoning for the purpose of this appeal. See id.

     We address Jones’s next three claims together. Jones contends that

the Orphans’ Court erred in finding that the legal services were not provided

for the benefit of the Estate, but rather, for Bradley’s interest, to the

detriment of the other beneficiaries.    Brief for Appellant at 31-34.   Jones

argues that the services were performed on behalf of all beneficiaries, in

accordance with their beneficial interests. Id. at 31, 32. Jones asserts that

the litigation did not create legal chaos, but instead determined the correct

values and ownership interests in the business and investment partnerships.

Id. at 32. Jones points out that all corrective counsel fees have been paid

by Jones, or Jones had reached an agreement with beneficiaries’ counsel to

have them paid.    Id. at 32, 33-34.     Jones claims that he cannot be held

accountable for Bradley’s actions as executor. Id. at 32-33. Jones argues




4
  We note that Jones fails to cite to any pertinent legal authority to support
his claim. See Pa.R.A.P. 2119(a); In re Estate of Sagal, 901 A.2d 538,
541 (Pa. Super. 2006).

                                   -7-
J-A23014-15

he never personally represented Bradley, and that any legal actions brought

by Bradley were through separate and independent counsel. Id. at 33, 34.5

      Here, the Orphans’ Court set forth the relevant law, addressed Jones’s

claims, and determined they are without merit.             See Orphans’ Court

Opinion, 3/27/14, at 5-6, 7. The Orphans’ Court’s findings are supported by

the record, and we adopt the sound reasoning of the Orphans’ Court for the

purpose of this appeal. See id.

      In his final claim, Jones contends that the Orphans’ Court erred in

finding that there was no fee agreement to allow a fee to be charged for

litigation services, and that the firm could not bill this time at an hourly rate.

Brief for Appellant at 34. Jones argues he remitted an engagement letter to

Bradley detailing how the firm would be charging for its services regarding

the administration of the Estate.     Id. at 34-35.     Jones explains that the

letter detailed the modified guideline fee under In re Johnson Estate, 4

Fid.Rep.2d 6 (O.C. Chest. 1993), which would include all assets, regardless

of class, under the probate fee calculation.      Brief for Appellant at 34-35.

Jones points out that this letter specifically excluded litigation matters, which

were handled on an hourly billing basis. Id. at 34. Jones claims he notified

Bradley in writing that, in light of the litigation and the Orphans’ Court

mandate that fees be reasonable, the firm would be keeping detailed time

records and billing the Estate $150.00 per hour for out of court time and

5
  Again, Jones fails to cite to any pertinent legal authority to support his
claims. See Pa.R.A.P. 2119(a); In re Estate of Sagel, 901 A.2d at 541.

                                   -8-
J-A23014-15

$200 per hour for court appearances.       Id. at 34, 35.    Jones argues that

Bradley’s failure to sign and remit the letter back to Jones does not negate

the Estate’s obligation to pay for litigation matters. Id. at 34.

      Here, the Orphans’ Court set forth the relevant law and determined

that Jones’s claims are without merit. See Orphans’ Court Opinion, 3/27/14,

at 6, 7.   We adopt the sound reasoning of the Orphans’ Court for the

purpose of this appeal. See id.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/28/2015




                                  -9-
                                                                                Circulated 10/09/2015 12:54 PM




          IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY
                               PENNSYLVANIA
                           ORPHAN'S COURT DIVISION

IN RE: ESTATE OF ELIZABETH J. RODGERS,                               NO. 65-09-025 0

IN RE: ELIZABETH J. RODGERS FAMILY
LIMITED PARTNERSHIP,                                                 N0.65-10-2409

IN RE: ELIZABETH J. RODGERS IRREVOCABLE
TRUST,                                                               N0.65-10-2409

IN RE: ELIZABETH J. RODGERS TRUST,                                          N0.65-11-1301
                                                                         Origina1 fi1ed in 65-09-250



                                    DECISION AND ORDER


       This matter is before me as the result of Objections filed by Gregory V. Rodgers to

various accounts filed by Mark D. Bradley in his capacity as Executor of the Estate of Elizabeth

J. Rodgers, and as Successor Trustee of the Revocable and Irrevocable Trusts of Elizabeth J.

Rodgers, and as Liquidator of the Elizabeth J. Rodgers Family Limited Partnership.     In the Brief

in Support of Objections to Accounts the Objector, Gregory   V. Rodgers,   has addressed the

following matters set forth in the accountings:

        1. An unknown fee in the amount of $1,397.88 paid form the Revocable Trust.

       2. Allegedly excessive management fee charged by Mark D. Bradley in the amount of

          $50,000.00.

       3. Attorneys fees paid to the law firms of Eckert Seamans and Fox Rothschild and to

          Richard Kelly, Esq. for certain litigation in the amount of $62,775.72.

       4. Fee paid to Stenger, Bies & Company in the amount of $5,000.00.

       5. Attorneys fees charged by Jones & Cwalina in the amount of $118,000.00




                                                  1
                            (                                                   Circulated 10/09/2015 12:54 PM




       With regard to the unknown fee in the amount of $1,397.88 by from the Revocable Trust,

the objection is sustained because there is no explanation in the accounting which would enable

me to determine the service for which this amount was paid. Said amount shall be directed to be

returned to the Revocable Trust.



       With regard to the allegedly excessive management fee set forth in the accounting for the

Family Limited Partnership, the objection shall be sustained and the management fee shall be

directed to be returned by Mr. Bradley to the Family Limited Partnership Account. The Family

Limited Partnership is merely a stock portfolio that was managed by Charles Schwab. Charles

Schwab charged a management fee for said management. There is no indication of what, if any,

efforts were expended by Mark D. Bradley in the managing of the stock portfolio. In fact Mr.

Bradley failed to make the required distributions from the fund in a timely manner and litigation

was required to have Mr. Bradley make the required distributions. Further, Mr. Bradley has

failed to describe in sufficient detail what he had done as the manager of the funeral home; as the

manager of the Family Limited Partnership, as Executor of the Estate of Elizabeth J. Rodgers, or

as Trustee of the Irrevocable Trust or as Co-Trustee of the Revocable Trust, that would justify

the payment of the management fee requested. Furthermore, this fee was paid from only one

source, that being the Family Limited Partnership. Given that there has been no description of

the work done in the nature of management of the Family Limited Partnership, there is no basis

upon which I can declare that the fee is reasonable.




                                                 2
                                                                                     Circulated 10/09/2015 12:54 PM




        However, there may be a fee charged by Mr. Bradley that may be characterized as an

executor's fee to be paid to Mr. Bradley for his position as Executor of the Estate of Elizabeth J.

Rodgers. The appropriate fee for an executor of this estate would be $17,000.00. Whether this

should be paid to Mr. Bradley will be discussed later in this Decision.




        With regard to the attorneys' fees paid to the law firms of Eckert Seamans and Fox

Rothschild and to Richard Kelly, Esq. for certain litigation in the amount of $62,775.72, I find

that the objections should be sustained and these fees are the personal responsibility of Mark D.

Bradley. Mark argues that these fees should be approved because he and the other beneficiaries

of the Elizabeth J. Rodgers Estate did not have   an adverse   interest because he was merely trying

to increase the value of the Estate by his acquiring legal representation by these firms and

lawyer. There is absolutely no explanation concerning the services that the firms of Fox

Rothschild or Eckert Seamans performed for Mr. Bradley. I have already determined in my

Decision and Order dated May 20, 2013 that the legal representation by Richard Kelly, Esq. in

the litigation he pursued on behalf of Mr. Bradley was for the purpose of advancing Mr.

Bradley's personal interests as a beneficiary and not as the Executor of the Estate. All of the

actions pursued by the law firms of Eckert Seamans and Fox Rothschild and by Attorney Kelly

were designed to increase the value of the funeral home interest. This would be of direct benefit

to Mr. Bradley and would reduce the distributive share of all other beneficiaries.     Based upon the

evidence that I have available to review, it appears that the law firms of Eckert Seamans and Fox

Rothschild were hired by Mr. Bradley to pursue the same matters that were ultimately pursued

by Attorney Kelly on behalf of Mr. Bradley. Therefore, for the reasons set forth in my Decision




                                                  3
                                                                                     Circulated 10/09/2015 12:54 PM




of May 20, 2013, regarding Attorney Kelly's fees, the fees of Eckert Seamans and Fox

Rothschild are also disallowed and are to be the personal responsibility of Mr. Bradley.




        With regard to the expense of $5,000.00 paid out of the Family Partnership as an

accountant fee paid to Stenger, Bies & Company for its services as an arbitrator, the objection

will be overruled. I cannot find with any certainty that the arbitrator acted in a manner other than

as an arbitrator engaged to resolve the issues presented to the arbitration panel.



        I will now examine the fees being claimed for the services of Attorney Ronald Jones and

the firm of Jones and Cwalina. As was set forth in the case of LaRocca Estate, it is with the

discretion of the court to determine whether a fee being charged is a reasonable fee. When the

value of the efforts of the firm of Jones & Cwalina is examined it appears that the efforts were of

little value. The complexity of the estate plan developed by Jones & Cwalina was unnecessary.

The liquid assets in the·estate had to be used by the decedent during her lifetime and therefore

this retention of control over these assets during her lifetime undermined the need for such a

complex estate plan. The assets in the Family Limited Partnership were known to Jones &

Cwalina to be taxable for inheritance tax purposes, yet the firm reported them as outside the

taxable estate. The firm reported in the return that the funds had been transferred to the Family

Limited Partnership but did not disclose the same as required on Schedule G of the return.



       Although Jones & Cwalina had to answer inquiries from the Department of Revenue,

these inquiries were occasioned by the inadequate legal services it provided in the preparation of

. the return. The litigation instigated by Mark Bradley was occasioned by the improper conduct



                                                 4
                                                                              ,·
                                                                          t          Circulated 10/09/2015 12:54 PM




 and inadequate legal services of Jones and Cwalina; particularly those of Attorney Ronald Jones

 when rendering legal services to Elizabeth Rodgers.



            Jones and Cwalina, on behalf of Mark Bradley failed to proceed with the administration

 of these estates in a timely manner. Furthermore, Jones & Cwalina did not perform all of the

 legal work necessary in these estates or on behalf of Mark Bradley. The legal services that were

 rendered were not of a benefit to the estates or to those persons or entities interested in the

 estates.



            The complexity of the administration of these.estates, which has been argued by Jones &

 Cwalina to justify the exorbitant fees, was the creation of Jones & Cwalina as the result of an

 estate plan that was badly suited for the client and badly, and, on occasion, improperly,

 implemented by the very law firm requesting the exorbitant fees.



            A review ofthe facts pertaining to the administration of these estates has established to

 my satisfaction that the administration was pursued in a way that was designed to advance the

 interests of Mark Bradley to the detriment of all other beneficiaries. It became clear, as a result

 of the evidence presented, that Attorney Ronald Jones encouraged, aided and abetted the efforts

 of Mr. Bradley to advance his own interests over those of all others. This conduct by Attorney

. Jones resulted, ultimately, in an enormous amount of unnecessary litigation. If handled properly

 the actual administration of these estates should have been rather simple. The Estate of Elizabeth

 Rodgers consisted ofliquid assets in the Family Limited Partnership held in two Charles Schwab




                                                     5
                            ( .'                                                  Circulated 10/09/2015 12:54 PM




accounts, a specifically devised and bequeathed funeral home business and two funeral home

sites.



         The. firm of Jones & Cwalina and Attorney Ronald Jones has made a claim for attorneys'

fees in the amount of $118,000.00. The law firm contends that it is able to charge for its services

in the administration of these estates on an hourly basis and not on a percentage basis. It further

contends that they can bill for litigation matters on an hourly basis. However, the engagement

letter between the firm and Mr. Bradley did not provide for payment of a fee based upon an

hourly rate for any services rendered by Jones.& Cwalina. It merely provided for a fee to be in

accordance with a modified guideline fee as ser forth in the case of the Johnson Estate, 4 Fid.

Rep.2d 6 (O.C. Chest. 1993). There is never set forth an hourly rate to be charged for any

litigation. Certainly, all non-litigation matters were to be billed on a percentage basis.



         As for the litigation matters pursued by Jones & Cwalina on behalf of Mark Bradley, I

have already determined that these actions were taken only for the purpose of advancing the

interests of Mark Bradley and were to the detriment of all other beneficiaries. The conduct of

Jones & Cwalina on behalf of Mr. Bradley did nothing to properly advance the administration of

these estates and did nothing to advance or promote the fiduciary responsibilities entrusted to

Mr. Bradley.



         The question remains whether Jones & Cwalina should receive the percentage fee as

calculated pursuant to the Johnson Estate case. Fees ofthis nature are to be paid when the

services of the attorney are complete and professional. The work performed by Jones & Cwalina



                                                  6
                             (                                                       Circulated 10/09/2015 12:54 PM




had to be revised because the accountings filed were incompetently prepared. The fees incurred

by these estates to correct the work of Jones & Cwalina exceed any amount that could be billed

by Jones & Cwalina. Therefore, even this fee should not be paid to the firm of Jones & Cwalina.




        With regard to the fees charged for litigation service; first of all there is n_? fee agreement

to allow a fee to be charged for such services nor a promise to pay them. Furthermore, the

litigation pursued by Jones & Cwalina on behalf of Mark Bradley created the legal chaos that

resulted in excessive fees for all parties. Also, as previously stated, certain litigation was also

necessary to cause Mr. Bradley to properly administer these estates.




       Therefore, I will enter the following Order.




                                                   7
                                                                                            Circulated 10/09/2015 12:54 PM




             IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY
                                  PENNSYLVANIA
                              ORPHAN'S COURT DIVISION

IN RE: ESTATE OF ELIZABETH J. RODGERS,                                         N0.65-09-0250

IN RE: ELIZABETH J. RODGERS FAMILY
LIMITED PARTNERSHIP,                                                           N0.65-10-2409

IN RE: ELIZABETH J. RODGERS IRREVOCABLE
TRUST,                                                                         N0.65-10-2409




                                                      ORDER



                           -fJ1
And now this;?  1
               =r:
                       1   day of March, 2014, in accordance with the foregoing Decision it is hereby Ordered

and Decreed as follows:




        1.   The objection to the "unknown fee" in the amount of $1,397.88 is sustained and the fee is

             disallowed. If the same has been paid it shall be returned to the proper estate.

        2.   The objection to the management fee of Mark Bradley is sustained and the management fee

             of $50,000.00 is disallowed and if the same has been paid it shall be returned to the proper

             estate.

        3.   The objection to the attorneys' fees charged by the law firms of Eckert Seamans and Fox

             Rothschild is sustained and the fess paid shall be returned to the proper estate. These fees are

             the personal responsibility of Mark Bradley.

       4.    The objection to the fees paid to Stenger, Bies & Company is overruled.




                                                          8
                               (                                            (          Circulated 10/09/2015 12:54 PM




          5. The objection to the attorneys' fees charged by the law firm of Jones and Cwalina in the

             amount of $118,000.00 is sustained and the same shall be returned to the proper estate. Any

             fees that may be due are the personal responsibility of Mark Bradley.




Attest:




                                                     9